Filed 6/7/22 Campos v. Los Angeles Unified School Dist. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 NICOLE CAMPOS,                                                      B309359

          Plaintiff and Respondent,                                  (Los Angeles County
                                                                     Super. Ct. No. 20STCV07550)
          v.

 LOS ANGELES UNIFIED SCHOOL
 DISTRICT,

          Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Fernando L. Aenlle-Rocha, Judge. Affirmed.
     Anthony J. Bejarano; Hurrell Cantrall, Thomas C. Hurrell
and Melinda Cantrall for Defendant and Appellant.
     Wyatt Law and Andrew M. Wyatt for Plaintiff and
Respondent.
                ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗
        This case arises out of the alleged constructive termination
of plaintiff Nicole Campos (plaintiff) by defendant Los Angeles
Unified School District (LAUSD). Plaintiff alleges that because
of her age and disability, and in retaliation for her complaints to
the Equal Employment Opportunity Commission (EEOC),
LAUSD engaged in a course of conduct that collectively created
intolerable working conditions.
       LAUSD filed a special motion to strike under the anti-
SLAPP statute, Code of Civil Procedure1 section 425.16. LAUSD
asserted that each of plaintiff’s causes of action was based in
significant part on conduct protected under the anti-SLAPP
statute, and plaintiff could not demonstrate that any cause of
action had arguable merit. LAUSD therefore contended that the
complaint should be stricken in full. The trial court struck the
allegations of protected conduct, but otherwise denied the special
motion to strike.
       We affirm. In two recent decisions, our Supreme Court has
held that where a plaintiff alleges a “mixed” cause of action––i.e.,
a cause of action that combines allegations of activity protected
by the anti-SLAPP statute with allegations of unprotected
activity––the plaintiff must demonstrate arguable merit only as
to the protected conduct. (Bonni v. St. Joseph Health System
(2021) 11 Cal.5th 995 (Bonni); Baral v. Schnitt (2016) 1 Cal.5th
376 (Baral).) Accordingly, because LAUSD contended that only
some of the alleged misconduct was protected under the anti-
SLAPP statute, the trial court properly granted in part and
denied in part the anti-SLAPP motion.


1     All subsequent undesignated statutory references are to
the Code of Civil Procedure.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND
      A.    Complaint.
      Plaintiff is an elementary school teacher who was employed
by LAUSD between 2004 and 2018. In February 2020, she filed a
complaint against LAUSD, which alleged as follows:
      Plaintiff taught kindergarten and second grade at 75th
Street Elementary School from October 2008 until June 2013.
While at 75th Street, plaintiff reported that the school’s principal
physically manhandled a student. The principal subsequently
made negative comments about plaintiff and threatened to accuse
her of harassment.
      From June 2013 to October 2015, plaintiff worked as a
substitute teacher at multiple schools in South Los Angeles.
During this time, she was falsely accused by a teacher’s aide of
being insensitive to a student. Plaintiff asked to see the aide’s
written complaint, but it was never produced.
      During the 2016–2017 school year, plaintiff was assigned to
a classroom with an excessive number of students with
behavioral issues. One student kicked and threw a chair at
plaintiff, injuring her. Plaintiff contacted the EEOC to report
discrimination based on temporary disability and age, but she did
not receive a timely response.
      In 2017, plaintiff was told she would be working with a
teacher who previously had bullied her. That teacher
subsequently physically threatened and retaliated against
plaintiff after plaintiff urged the teacher to more carefully
supervise her students.
      In August 2018, the school’s principal required plaintiff to
work with a teacher who intimidated and physically mishandled
students, causing plaintiff extreme stress and mental anxiety.



                                 3
Plaintiff asked to have that teacher removed from her classroom,
but the principal refused and failed to investigate the teacher’s
behavior. In September 2018, plaintiff was visited by school
police after she was falsely accused of slapping a student and
invading another teacher’s personal space. On October 8, 2018,
that teacher prevented plaintiff from supervising her students
and called plaintiff a “bitch,” and a student injured plaintiff by
pushing a gate onto her toe. That day, plaintiff’s doctor placed
her on stress leave.
       Plaintiff alleges that she was constructively terminated on
October 8, 2018 as a result of the “the relentless investigation
and extreme ‘micro-managing’ of [plaintiff’s] activities and
classroom performance,” as well as of the bad-faith failures of
various LAUSD employees to investigate plaintiff’s claims of
wrongdoing by other teachers and administrators. “In other
words, LAUSD’s ‘investigation,’ abusive oversight and incessant
micro-managing of [plaintiff] was a total sham, and its goal was
not to address legitimate concerns regarding [plaintiff’s]
classroom performance and legitimate claims she made of others’
misconduct and her own discriminatory treatment, but rather to
look for reasons to diminish and eventually destroy any chance
[plaintiff] had to succeed in her classroom duties.” Further,
LAUSD teachers and administrators made “deliberately false and
defamatory accusations of severe misconduct by [plaintiff] (i.e.,
misconduct or abusive conduct toward her students) thereby
carrying out their discriminatory and retaliatory motives.”
Finally, LAUSD provided the EEOC with letters written by
parents that cast plaintiff in a negative light, but did not provide
plaintiff with copies.




                                 4
       Plaintiff alleged that these facts gave rise to seven causes
of action: retaliation, age discrimination, and disability
discrimination in violation of the Fair Employment and Housing
Act (FEHA) (Gov. Code, § 12900 et seq.) (first, second, and third
causes of action); failure to provide reasonable accommodation in
violation of FEHA (fourth cause of action); constructive
termination and discrimination in violation of public policy
(fifth and sixth causes of action); and breach of the implied
agreement not to terminate without good cause (seventh cause of
action).
      B.    LAUSD’s Special Motion to Strike.
       LAUSD filed a special motion to strike the complaint
pursuant to the anti-SLAPP statute. LAUSD urged that all of
plaintiff’s causes of action were based on two allegations subject
to the anti-SLAPP statute: that LAUSD submitted documents,
including parent and student complaints about plaintiff, to the
EEOC; and LAUSD teachers and administrators defamed
plaintiff by reporting that she acted abusively towards students
and co-workers. LAUSD further contended that plaintiff could
not demonstrate a probability of prevailing on any of her causes
of action because LAUSD’s responses and communications to the
EEOC were privileged as a matter of law, plaintiff could not
establish a prima facie case that she was subjected to any
adverse employment action for an improper reason, and LAUSD
was immune from common law causes of action pursuant to the
Government Claims Act.
       Plaintiff opposed the special motion to strike. She
contended that none of her claims arose out of protected activity;
instead, her complaint alleged that LAUSD, through its
employees and agents, harassed and abused her in a variety of



                                 5
ways and acted in bad faith by failing to properly investigate her
claims of wrongdoing by other LAUSD employees. Although
plaintiff acknowledged that the parents’ letters sent to the EEOC
after she went out on leave might be protected activity, she urged
those allegations were not the gravamen of her complaint.
Finally, she contended that all of her causes of action were
meritorious.
       On September 28, 2020, the trial court struck from the
complaint plaintiff’s claims that LAUSD representatives provided
parent letters about plaintiff to the EEOC, and that plaintiff’s co-
workers defamed her by reporting that she abused students and
co-workers. The court otherwise denied the motion. It explained
that the stricken allegations constituted protected activity subject
to the anti-SLAPP statute, and plaintiff had failed to present any
evidence that, if accepted by a trier of fact, would give rise to
liability. These allegations thus were properly stricken from the
complaint. However, because the allegations of protected conduct
were not essential to any of plaintiff’s causes of action––that is,
plaintiff’s allegations of discriminatory and retaliatory
termination were not “dependent upon or enmeshed with the
conduct identified by defendant LAUSD”––the court declined to
entirely strike any cause of action alleged in the complaint. The
court also denied LAUSD’s request for attorney fees.
       LAUSD timely appealed from the September 28, 2020
order.
                          DISCUSSION
       LAUSD contends that the trial court erred by denying the
special motion to strike. It urges that the acts stricken by the
trial court were essential elements of each of plaintiff’s seven
causes of action, and thus the motion to strike should have been



                                 6
granted in full. Separately, it urges that the trial court erred by
denying its request for attorney fees.
       Plaintiff contends that the trial court erred by striking the
allegations that LAUSD employees defamed her and provided the
EEOC with letters written by parents that cast her in a negative
light. She urges, however, that the court otherwise properly
denied the anti-SLAPP statute.2
       Plaintiff did not cross-appeal from the anti-SLAPP order,
and therefore we will not consider her contention that the trial
court erred by striking the allegations that LAUSD
representatives improperly submitted documents to the EEOC or
that plaintiff’s co-workers defamed her. (E.g., Celia S. v. Hugo H.
(2016) 3 Cal.App.5th 655, 665 [“ ‘As a general matter, “ ‘a
respondent who has not appealed from the judgment may not
urge error on appeal.’ ” [Citation.] “To obtain affirmative relief by
way of appeal, respondents must themselves file a notice of
appeal and become cross-appellants” ’ ”]; Eisenberg et al., Cal.
Practice Guide: Civil Appeals and Writs (The Rutter Group 2021)

2      LAUSD contends that plaintiff’s appellate brief is so
deficient that we should disregard it. Although we acknowledge
serious deficiencies in plaintiff’s brief––including plaintiff’s
reliance on an appellate decision reversed by the California
Supreme Court more than five years ago––we decline to strike it.
It is the appellant’s burden to overcome the presumption of
correctness by demonstrating error on appeal, regardless of
whether the respondent has submitted argument in support of
the appealed judgment or order, and thus the adequacies of the
respondent’s brief are not material to our decision. (See, e.g.,
Kriegler v. Eichler Homes, Inc. (1969) 269 Cal.App.2d 224, 226–
227 [appellant bears the burden to affirmatively demonstrate
error, even if respondent did not file an appellate brief].)




                                 7
¶ 8:195, italics omitted [“[A]s a general rule, respondents who fail
to file a cross-appeal cannot claim error in connection with the
opposing party’s appeal”]; Prakashpalan v. Engstrom, Lipscomb
& Lack (2014) 223 Cal.App.4th 1105, 1121 [same].) As to
LAUSD’s claims, as we discuss more fully below, we conclude
that the trial court properly denied the anti-SLAPP motion in
significant part.
I.    Legal principles.
      A.    The anti-SLAPP statute.
       “Enacted by the Legislature in 1992, the anti-SLAPP
statute is designed to protect defendants from meritless lawsuits
that might chill the exercise of their rights to speak and petition
on matters of public concern. (See § 425.16, subd. (a); Rand
Resources, LLC v. City of Carson (2019) 6 Cal.5th 610, 619;
Varian Medical Systems, Inc. v. Delfino (2005) 35 Cal.4th 180,
192.)” (Wilson v. Cable News Network, Inc. (2019) 7 Cal.5th 871,
883–884 (Wilson).) To that end, section 425.16, subdivision (b)(1)
provides: “A cause of action against a person arising from any act
of that person in furtherance of the person’s right of petition or
free speech under the United States Constitution or the
California Constitution in connection with a public issue shall be
subject to a special motion to strike, unless the court determines
that the plaintiff has established that there is a probability that
the plaintiff will prevail on the claim.”
       An “ ‘act in furtherance of a person’s right of petition or free
speech under the United States or California Constitution in
connection with a public issue’ includes: (1) any written or oral
statement or writing made before a legislative, executive, or
judicial proceeding, or any other official proceeding authorized by




                                  8
law, (2) any written or oral statement or writing made in
connection with an issue under consideration or review by a
legislative, executive, or judicial body, or any other official
proceeding authorized by law, (3) any written or oral statement
or writing made in a place open to the public or a public forum in
connection with an issue of public interest, or (4) any other
conduct in furtherance of the exercise of the constitutional right
of petition or the constitutional right of free speech in connection
with a public issue or an issue of public interest.” (§ 425.16,
subd. (e).)
        The analysis of an anti-SLAPP motion involves two steps.
“Initially, the moving defendant bears the burden of establishing
that the challenged allegations or claims ‘aris[e] from’ protected
activity in which the defendant has engaged.” (Park v. Board of
Trustees of California State University (2017) 2 Cal.5th 1057,
1061 (Park).) For purposes of the anti-SLAPP statute, a claim
arises from protected activity “when that activity underlies or
forms the basis for the claim. (Id. at p. 1062.) In other words,
“ ‘[t]he only means specified in section 425.16 by which a moving
defendant can satisfy the [“arising from”] requirement is to
demonstrate that the defendant’s conduct by which plaintiff
claims to have been injured falls within one of the four categories
described in subdivision (e).’ ” (Id. at p. 1063.) In ruling on an
anti-SLAPP motion, therefore, “courts should consider the
elements of the challenged claim and what actions by the
defendant supply those elements and consequently form the basis
for liability.” (Ibid.)
        If the defendant carries its burden to demonstrate that
plaintiff’s claims arise from protected activity, the plaintiff must
then demonstrate its claims have at least “ ‘minimal




                                 9
merit.’ ” (Wilson, supra, 7 Cal.5th at p. 884.) If the plaintiff fails
to meet that burden, the court will strike the claim. (Ibid.) We
independently review the grant or denial of an anti-SLAPP
motion. (Park, supra, 2 Cal.5th at p. 1067.)
      B.    “Mixed” causes of action.
       The California Supreme Court has twice considered how a
special motion to strike operates in the context of a so-called
“mixed” cause of action, which combines allegations of protected
and unprotected activity in a single cause of action. In Baral,
supra, 1 Cal.5th 376, 381, the court considered four causes of
action alleged to arise in part from an accounting audit. The
defendant filed an anti-SLAPP motion, seeking to strike all the
references to the audit, and the trial court denied the motion,
concluding that anti-SLAPP relief was not available because no
cause of action enumerated in the operative complaint would be
eliminated if the allegations of protected activity were stricken.
(Id. at p. 384.) The Court of Appeal affirmed. (Ibid.)
       The Supreme Court reversed. It noted that a single
pleaded cause of action may be supported by many distinct
allegations of conduct by the defendant, each of which would
support a claim for recovery. If the supporting allegations
include conduct furthering the defendant’s exercise of the
constitutional rights of free speech or petition, the pleaded cause
of action “aris[es] from” protected activity, at least in part, and is
subject to a special motion to strike. However, if a cause of action
alleges a right to relief based on both protected and unprotected
conduct, a court should consider the merit of only the allegations
arising out of the protected activity. (Baral, supra, 1 Cal.5th at
p. 395.)




                                  10
       The court concluded that courts should use the following
approach when considering a mixed cause of action: “At the first
step, the moving defendant bears the burden of identifying all
allegations of protected activity, and the claims for relief
supported by them. When relief is sought based on allegations of
both protected and unprotected activity, the unprotected activity
is disregarded at this stage. If the court determines that relief is
sought based on allegations arising from activity protected by the
statute, the second step is reached. There, the burden shifts to
the plaintiff to demonstrate that each challenged claim based on
protected activity is legally sufficient and factually substantiated.
The court, without resolving evidentiary conflicts, must
determine whether the plaintiff’s showing, if accepted by the trier
of fact, would be sufficient to sustain a favorable judgment. If
not, the claim is stricken. Allegations of protected activity
supporting the stricken claim are eliminated from the complaint,
unless they also support a distinct claim on which the plaintiff
has shown a probability of prevailing.” (Baral, supra, 1 Cal.5th
at p. 396.)
       The Supreme Court again considered a “mixed” cause of
action in the context of a special motion to strike in Bonni, supra,
11 Cal.5th 995. There, a surgeon sued two hospitals for
retaliation after they terminated his medical staff privileges,
allegedly in retaliation for his raising patient safety concerns.
The hospitals brought a special motion to strike the retaliation
claim, urging that the surgeon’s claim arose from the peer review
process and thus necessarily targeted protected speech or
petitioning activity. (Id. at p. 1004.) The trial court granted the
motion, concluding that the “gravamen” of the claim was based
on protected peer review activities. (Id. at p. 1007.)




                                 11
       The Supreme Court reversed in part, finding that while
some of the forms of retaliation alleged in the complaint qualified
as protected activity, the discipline imposed through the peer
review process did not. (Bonni, supra, 11 Cal.5th at p. 1004.)
Thus, while the hospitals could seek to strike some of the
surgeon’s retaliation claims, it was not entitled to wholesale
dismissal of those claims under the anti-SLAPP statute. (Ibid.)
The court further noted that while the hospital sought to strike
the single cause of action for retaliation, that cause of action
alleged at least 19 distinct acts. (Id. at p. 1009.) Some of those
acts––including allegedly defamatory statements made during
the peer review process and reporting the surgeon’s summary
suspensions to the California Medical Board––were either
“quintessential speech activities” or statements made in
connection with an issue under consideration in an official
proceeding, and thus were protected activities within the
meaning of the anti-SLAPP statute. (Id. at pp. 1016–1017.)
Accordingly, they were subject to dismissal unless the surgeon
could demonstrate “at least some ‘minimal merit’ to the claims.”
(Id. at p. 1019.) The remaining claims, however––including for
retaliation by suspending and terminating the surgeon’s medical
staff privileges, creating a hostile work environment, and
misusing the surgeon’s private health information––did not
allege protected activity and thus were not subject to dismissal
under the anti-SLAPP statute. (Id. at pp. 1020–1024.)
       With the principles articulated in Baral and Bonni in mind,
we now turn to the facts of the present case.




                                12
II.   The trial court did not err by denying LAUSD’s
      special motion to strike.
      As noted above, plaintiff’s operative complaint asserts
seven causes of action: retaliation, age discrimination, and
disability discrimination in violation of FEHA (first, second, and
third causes of action); failure to provide reasonable
accommodation in violation of FEHA (fourth cause of action);
constructive termination and discrimination in violation of public
policy (fifth and sixth causes of action); and breach of implied-in-
fact agreement not to terminate without good cause (seventh
cause of action). Each cause of action alleges the same adverse
employment action: that plaintiff was constructively discharged.3
      “ ‘Constructive discharge, like actual discharge, is a
materially adverse employment action.’ [Citation.] ‘Constructive
discharge occurs when the employer’s conduct effectively forces
an employee to resign. Although the employee may say “I quit,”
the employment relationship is actually severed involuntarily by
the employer’s acts, against the employee’s will. As a result, a
constructive discharge is legally regarded as a firing rather than
a resignation. [Citation.]’ (Turner v. Anheuser-Busch (1994)
7 Cal.4th 1238, 1244–1245 (Turner ).)


3      An adverse employment action is a required element of
each of plaintiff’s claims. (E.g., Doe v. Department of Corrections
& Rehabilitation (2019) 43 Cal.App.5th 721, 734 [adverse
employment action is essential element of discrimination and
retaliation claims]; Shirvanyan v. Los Angeles Community
College Dist. (2020) 59 Cal.App.5th 82, 89 [disabled employee
may sue to recover for harm suffered as result of employer’s
failure to reasonably accommodate]; CACI 2500 [disparate
treatment], 2505 [retaliation], 2541 [reasonable accommodation].)




                                13
       “ ‘In order to establish a constructive discharge, an
employee must plead and prove, by the usual preponderance of
the evidence standard, that the employer either intentionally
created or knowingly permitted working conditions that were so
intolerable or aggravated at the time of the employee’s
resignation that a reasonable employer would realize that a
reasonable person in the employee’s position would be compelled
to resign.’ (Turner, supra, 7 Cal.4th at p. 1251.) To be
‘intolerable’ or ‘aggravated,’ the employee’s working conditions
must be ‘sufficiently extraordinary and egregious to overcome the
normal motivation of a competent, diligent, and reasonable
employee to remain on the job to earn a livelihood and to serve
his or her employer. The proper focus is on whether the
resignation was coerced, not whether it was simply one rational
option for the employee.’ (Id. at p. 1246.) ‘The essence of the test
is whether, under all the circumstances, the working conditions
are so unusually adverse that a reasonable employee in plaintiff’s
position “ ‘ “would have felt compelled to resign.” ’ ” [Citation.]’
(Id. at p. 1247.)” (Steele v. Youthful Offender Parole Bd. (2008)
162 Cal.App.4th 1241, 1253, fn. omitted; see also Pinter-Brown v.
Regents of University of California (2020) 48 Cal.App.5th 55, 60–
61 [to prove constructive discharge, plaintiff had to prove that
defendant, through its officers, directors, managing agents or
supervisory employees, “intentionally created or knowingly
permitted working conditions so intolerable a reasonable person
in her position would have no reasonable alternative except to
resign.”].)
       The operative complaint alleges that LAUSD constructively
discharged plaintiff by “act[ing] in bad faith in investigating
[plaintiff’s] claims of wrongdoing and misbehavior of other




                                14
LAUSD employees” and by “using the relentless investigation
and extreme ‘micro-managing’ of [plaintiff’s] activities and
classroom performance as a pretextual basis and excuse to
retaliate and harm [plaintiff] and force her from her employment
as a LAUSD teacher.” Specifically, the complaint alleges, among
other things, that during the 2016–2017 school year, plaintiff was
assigned an excessive number of students with behavioral issues,
and during the 2017–2018 school year, plaintiff was assigned to
work with a teacher who previously had bullied plaintiff and who
physically threatened and retaliated against her. During the
2018–2019 school year, plaintiff was assigned to work with a
teacher who disrupted plaintiff’s classroom and physically abused
students; was forced to continue working with that teacher even
after plaintiff requested she be removed from plaintiff’s
classroom; was falsely accused of slapping a student and getting
into another teacher’s “space”; was visited by the school police
and asked if she was a threat to herself or others; was prevented
from properly supervising her students and called a vulgar name
by another teacher; and was physically assaulted by a student.
Thereafter, after plaintiff was placed on stress leave, LAUSD
sent negative letters written by parents of plaintiff’s students to
the EEOC without making them available to plaintiff, and
various LAUSD employees “made deliberately false and
defamatory accusations of severe misconduct by [plaintiff] (i.e.,
misconduct or abusive conduct toward her students).”
       LAUSD appears to acknowledge that plaintiff’s claim of
constructive discharge is based on both protected and
unprotected acts, but it urges that the protected conduct is
essential to each cause of action, and thus the trial court should
have required plaintiff to demonstrate arguable merit as to the




                                15
whole of each of plaintiff’s causes of action. Not so. Under Baral,
when relief is sought based on allegations of both protected and
unprotected activity, “the unprotected activity is disregarded . . .
[and] the burden shifts to the plaintiff to demonstrate that each
challenged claim based on protected activity is legally sufficient
and factually substantiated.” (Baral, supra, 1 Cal.5th at p. 396,
italics added; see also Bonni, supra, 11 Cal.5th at p. 1010
[quoting Baral].) Plaintiff’s burden to demonstrate arguable
merit therefore extended only to claims alleging protected
activity.
       LAUSD attempts to distinguish Baral and Bonni, urging
that constructive termination is a “cumulative doctrine that is
based on a collective set of facts that together lead to a
constructive termination.” In other words, it urges, “because all
of the wrongful termination causes of action were based upon a
constructive termination, and the constructive termination was
based, in whole or in part, on protected activity which plaintiff
alleged cumulatively amounted to the adverse employment action
of constructive termination, the trial court was required to
analyze prong two [of the anti-SLAPP analysis] in relation to the
wrongful termination causes of action in their entirety, rather
than analyzing the merit of only isolated allegations.”
       We do not agree. As we have described, in Bonni the
plaintiff alleged “a nonexhaustive list of at least 19 distinct acts
or courses of conduct allegedly undertaken in retaliation for
Bonni’s complaints of unsafe conditions.” (Bonni, supra,
11 Cal.5th at p. 1009.) Even though these acts were alleged to
comprise a single retaliatory course of conduct, which began with
the suspension of plaintiff’s staff privileges and culminated in the
termination of those privileges after peer review, the trial court




                                16
should have “analyze[d] each claim for relief—each act or set of
acts supplying a basis for relief, of which there may be several in
a single pleaded cause of action—to determine whether the acts
[were] protected and, if so, whether the claim they give rise to
ha[d] the requisite degree of merit to survive the motion.” (Id. at
p. 1010.)
       The present case is analogous. As in Bonni, plaintiff here
has alleged a series of acts––some protected, some not––that
individually and collectively are alleged to make out a claim of
constructive termination. Thus, while LAUSD may seek to strike
those claims that are alleged to arise out of protected conduct, it
is “not entitled to wholesale dismissal of these claims under the
anti-SLAPP law.”4 (See Bonni, supra, 11 Cal.5th at p. 1004.)
       We reach a similar conclusion with respect to LAUSD’s
contention that plaintiff’s FEHA retaliation and discrimination
claims should have been entirely stricken from the complaint
because all of the allegedly discriminatory and retaliatory actions
are protected conduct under the anti-SLAPP statute. Not so. As
the trial court correctly concluded, the protected conduct is “not
coextensive with the causes of action framed in the Complaint.”
To the contrary, the complaint alleges that LAUSD discriminated
and retaliated against plaintiff in many ways, over a series of
years. The trial court therefore did not err by refusing to strike
the complaint in its entirety.

4     Of course, if the remaining alleged acts are insufficient to
state a claim for constructive termination, as LAUSD asserts,
then some or all of plaintiff’s causes of action may be subject to
dismissal or summary disposition. Any such insufficiency,
however, must be addressed by another procedural mechanism,
not an anti-SLAPP motion.




                                 17
                         DISPOSITION
      The anti-SLAPP order is affirmed. Plaintiff is awarded her
appellate costs.
      NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                           EDMON, P. J.

We concur:




                  EGERTON, J.




                  KIM, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                18